Citation Nr: 1410276	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1990 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation for that disability, effective November 22, 2011-the date on which he filed his claim for service connection.  The Veteran timely appealed his assigned evaluation.

The Veteran and his spouse testified at a Board hearing in May 2013; a transcript of that hearing is associated with the claims file.

On appeal, in his May 2013 hearing, the Veteran asserted that he had lost his job due to worsening of his hearing loss; the Board construes those statements to be a claim for TDIU.  As TDIU is part and parcel of a claim for an increased evaluation, the Board has taken jurisdiction over the claim for TDIU on appeal at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran submitted a VA audiological treatment record from April 2013, which indicated a significant drop in his speech recognition score in his right ear.  That treatment record, however, specifically indicated that "Today's test results are not adequate for adjudication purposes."  In light of the Veteran's statements and the April 2013 treatment record, the Board notes that it appears that the Veteran's bilateral hearing loss may have potentially worsened since his last VA audiological examination in March 2012.  

Accordingly, the Board is remanding that claim in order to afford him another VA examination which will assess the current nature and severity of his bilateral hearing loss disability.  

The Board notes that several private audiometric examinations from Rochester Medical Center have been submitted.  The Board notes, however, that it appears that those examinations were conducted using a speech discrimination test other than the Maryland CNC speech discrimination test, as required by VA regulations.  See38 C.F.R. § 4.85 (2013).  On remand, clarification from that private treatment provider should be obtained as to whether those examinations were completed using the Maryland CNC speech discrimination test.  

In the Veteran's May 2013 hearing, he stated that he was receiving ongoing private treatment for his hearing; likewise, the last VA treatment records in the claims file are from January 2012.  The Veteran submitted an April 2013 VA treatment record, as noted above.  On appeal, any ongoing private and VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should properly develop a TDIU claim, to include issuance of proper VCAA-compliant notice.

2.  Confirm with the Veteran's private audiologist-Strong/Rochester Medical Center-whether the Maryland CNC test was used in the audiometric testing completed in October 2008, March 2009, and January 2011.  If confirmation cannot be established and further inquiry with regards to any private audiological examination as to this issue would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be so notified.

3.  Obtain any relevant VA treatment records from the New York VA Medical Center, Rochester Outpatient Clinic (OPC), or any other VA medical facility that may have treated the Veteran, since January 2012 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record, to include any ongoing treatment with Strong/Rochester Medical Center.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA audiologic examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including audiometric evaluation, deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

The examiner should then opine whether the Veteran's bilateral hearing loss and tinnitus preclude him from obtaining and maintaining substantially gainful employment.  The examiner should specifically discuss the Veteran's lay statements with regards to his employability, as well as the Veteran's education level and work experience.  The examiner should also specifically discuss the April 2013 letter from the Veteran's employer with regards to his employability.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral hearing loss and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


